                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


WILMER VELASQUEZ,

             Plaintiff,

v.                                                       Case No. 2:20-cv-677-NPM

ATLANTIC SEAFOOD CO. OF
NAPLES, INC. and BARRY LEBLANC,

            Defendants.


                                      ORDER

      In this Fair Labor Standards Act case, the parties have filed a Joint Stipulation

for Dismissal with Prejudice (Doc. 36). Federal Rule of Civil Procedure

41(a)(1)(A)(ii) allows a plaintiff to dismiss an action voluntarily if a stipulation of

dismissal is signed by all parties who have appeared. The dismissal is effective upon

filing and requires no further action by the Court. See Anago Franchising, Inc. v.

Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir. 2012).

      The text of the FLSA does not provide, and no Eleventh Circuit decision has

ever held, that FLSA claims are exempt from Rule 41. To the contrary, the Eleventh

Circuit has reasoned that the Federal Rules of Civil Procedure apply “in actions

brought under the Fair Labor Standards Act no less than in any other case.”

Vasconcelo v. Miami Auto Max, Inc., 981 F.3d 934, 942 (11th Cir. 2020) (holding
that Rule 68’s cost-shifting provisions trump the FLSA’s cost-shifting provisions).

And there is “no distinction” between the operation of Rule 41(a)(1)(A)(ii) and Rule

68 in an FLSA action. See Casso-Lopez v. Beach Time Rental Suncoast, LLC, 335

F.R.D. 458, 461-462 (M.D. Fla. 2020) (Merryday, C.J.) (holding parties may

terminate an FLSA case by filing either a Rule 41(a)(1)(A)(ii) stipulation of

dismissal with prejudice or a Rule 68(a) notice of acceptance of an offer of judgment

“and the district court is immediately powerless to interfere”); see also Dicomo v.

KJIMS Dev. Co., Inc., No. 2:16-CV-327-FTM-99CM, 2016 WL 6678420, *1 (M.D.

Fla. Nov. 14, 2016) (Steele, J.) (“[T]he parties may dismiss [an FLSA] case in its

entirety pursuant to the Joint Stipulation for Dismissal With Prejudice without

further action from the Court as it is unconditional and self-executing.”) (citing

Anago).

      Here, the parties stipulate to dismissing this case with prejudice and with each

side to bear its own costs and fees. Accordingly, this action is dismissed with

prejudice. The Clerk is directed to enter judgment, deny all pending motions,

terminate all scheduled events, and close the case.

      ORDERED in Fort Myers, Florida on July 8, 2021.




                                          2
